Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Ari Pramudji  on 6/28/2020.
The application has been amended as follow: 
Claim 19, line 1, “The method of claim 19” changes to “The method of claim 18”.
Claim 6, line 2, “the PNP base” changes to “the PNP based”.
Claim 10, line 4, “the stored” changes to “a stored”.
Claim 18, line 5, “the diodes” changes to “the multiple diodes” and wherein the diodes” changes to “wherein the multiple diodes”.
19. (Currently Amended) The method of claim 18, further comprising: coupling the multiple diodes and the capacitor to a trigger node of the rectifier, and coupling an internal net of the rectifier to ground.

Allowable Subject Matter
2.	Claims 1-20 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A device, comprising: control circuitry coupled to a node disposed between the diode circuitry and the charge storage circuitry, wherein the control circuitry biases the charge storage circuitry with a control voltage as recited in claim 1.
A triggered rectifier, comprising: a second stage having diodes and a capacitor that trigger the rectifier by pulling the diodes and capacitor current from the rectifier, wherein the diodes are coupled between a gate of the at least one transistor and the capacitor; and a third stage that biases the capacitor under standard operating conditions and discharges stored charge during electro-static discharge (ESD) and during power off mode as recited in claim 11.

A method, comprising: coupling a control circuitry to a node disposed between the multiple diodes and the capacitor, wherein the control circuitry biases the capacitor with a control voltage; and triggering the rectifier to provide a rectified voltage as recited in claim 18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836